Merle W. UNGER, Jr., Petitioner-Appellant,
                                                       v.

                  Michael W. MOORE, Robert A. Butterworth, Respondents-Appellees.

                                                No. 99-13776.

                                       United States Court of Appeals,

                                               Eleventh Circuit.

                                                July 26, 2001.
Appeal from the United States District Court for the Middle District District of Florida. (No. 97-00624-CIV-
T-26E), Richard A. Lazzara, Judge.
Before BLACK and BARKETT, Circuit Judges, and HOBBS*, District Judge.

        PER CURIAM:

        Appellant, a state prisoner, appeals the district court's dismissal of his petition for a writ of habeas
corpus pursuant to 28 U.S.C. § 2254. Appellees are officials of the state of Florida. The district court ruled

that Appellant was not "in custody" as required by § 2254. As such, the district court held it lacked subject
matter jurisdiction. Pursuant to 28 U.S.C. § 2253, we granted a certificate of appealability solely on the issue
whether the district court correctly determined that it lacked subject matter jurisdiction.

                                             I. BACKGROUND
        In 1976, Appellant was convicted by the courts of Maryland on various charges, including murder.1
For these crimes, Appellant was sentenced to life imprisonment plus a series of terms.2 On July 22, 1981,
Appellant escaped from Maryland prison. On August 20, 1981, Appellant appeared in Clearwater, Florida,


    *
     Honorable Truman M. Hobbs, U.S. District Judge for the Middle District of Alabama, sitting by
designation.
    1
    On July 28, 1976, a jury in the Circuit Court for St. Mary's County found Appellant guilty of escape.
On November 24, 1976, a jury in the Circuit Court for Talbot County found Appellant guilty of murder,
armed robbery, using a handgun during a murder, and using a handgun during a robbery. On direct
appeal, however, the convictions for armed robbery and using a handgun during a robbery were reversed.
    2
      According to the commitment records from St. Mary's County and Talbot County, Appellant's
sentences were as follows. First, for the escape charge, Appellant was sentenced to ten years'
imprisonment to commence on June 1, 1976. Second, for the murder charge, Appellant was sentenced to
life imprisonment to commence when his sentence for the escape charge terminated. Third, for the
charges of armed robbery, using a handgun during a robbery, and using a handgun during a murder,
Appellant was sentenced to imprisonment terms of 20 years, 5 years, and 15 years, respectively; these
sentences were to run consecutive of one another and to commence when his life term for the murder
charge terminated. On direct appeal, however, the convictions for armed robbery and using a handgun
during a robbery were reversed.
where he was arrested by local police for some more crimes that he committed in Florida after his escape.

        Three months later, on November 18, 1981, Appellant entered a guilty plea on six counts for his
Florida crimes, and the Florida court sentenced Appellant to six concurrent prison terms.3 At the sentencing

hearing, Appellant's counsel requested that the Florida sentences run concurrent to Appellant's Maryland
sentences. The prosecutor did not object. In each of its judgments, the Florida court stated that all six Florida

sentences were to run concurrent to Appellant's previously imposed Maryland sentences.

        On December 23, 1981, however, Appellant filed a pro se motion. In that motion, Appellant stated
that he had refused extradition to Maryland,4 and he requested to see his Florida sentencing judge to clarify

his custody status. On January 6, 1982, the Florida sentencing judge entered an order, stating in part:
        [Appellant] is to serve the sentence previously imposed in the above styled cause in the State of
        Florida. Upon completion of the sentence in the State of Florida, the State of Florida will hereby
        notify the State of Maryland.

        As a result, Appellant remained in Florida prison until his Florida sentences expired on December
5, 1990. Thereafter, Florida officials returned Appellant to Maryland, so he could complete his Maryland
sentences. Maryland officials informed Appellant that he would not receive any credit towards his Maryland

sentences for the time spent serving his Florida sentences. On February 2, 1997, Appellant, though serving
a Maryland sentence, was returned to the custody of Florida officials pursuant to the Interstate Corrections
Compact. On March 19, 1997, Appellant filed the instant petition, alleging his Florida convictions were

constitutionally infirm.
                                               II. DISCUSSION
         For a federal court to have subject matter jurisdiction over a habeas proceeding, the petitioner must

be "in custody pursuant to the judgment of a State court." 28 U.S.C. § 2254; accord Maleng v. Cook, 490


    3
     The six counts were charged in four different informations. Appellant pled guilty to the following
six counts: burglary (Fla.Stat. § 810.02), use of a firearm in the commission of a felony (Fla.Stat. §
790.07(2)), aggravated assault (Fla.Stat. § 784.021), felonious possession of a firearm (Fla.Stat. §
790.23), grand theft auto (Fla.Stat. § 812.014), and grand theft (Fla.Stat. § 812.014). For the burglary,
Appellant was sentenced to 30 years' imprisonment. For each of the remaining counts, Appellant was
sentenced to 5 years' imprisonment. All six terms were to run concurrently.
    4
      In fact, it is clear from the record that Appellant waged a lengthy legal battle to avoid extradition to
Maryland. On August 22, 1981, Florida officials informed Maryland officials that Appellant refused to
waive extradition. On September 23, 1981, the state of Maryland submitted an extradition request to the
state of Florida. On November 16, 1981, Appellant filed a petition for a writ of habeas corpus in Florida
state court challenging extradition to Maryland. This petition was denied on February 3, 1982, and the
Florida Second District Court of Appeal affirmed without opinion. On July 7, 1983, Appellant filed a
federal petition for a writ of habeas corpus challenging the Maryland extradition. On April 15, 1985, the
district court denied that petition, and Appellant did not appeal.
U.S. 488, 490-91, 109 S.Ct. 1923, 1925, 104 L.Ed.2d 540 (1989). As such, federal courts normally lack

jurisdiction over petitions which challenge a conviction with a completely expired sentence. See White v.

Butterworth, 70 F.3d 573, 574 (11th Cir.1995), as amended, 78 F.3d 500 (11th Cir.1996). The mere

possibility that an expired conviction might be used to enhance another conviction is insufficient to satisfy

the "in custody" requirement of § 2254. See Fox v. Kelso, 911 F.2d 563, 567 (11th Cir.1990).

         A petitioner is "in custody," however, when he is incarcerated under a current sentence that has been

enhanced by an expired conviction. See Van Zant v. Fla. Parole Commn., 104 F.3d 325, 327 (11th Cir.1997).

In Fox, the petitioner was incarcerated for felony convictions, but his petition challenged expired

misdemeanor convictions. See Fox, 911 F.2d at 567-68. We held that the petitioner was "in custody" for the

expired misdemeanor convictions, because they were delaying the date from which the petitioner would

receive credit for time served against his felony convictions. See id. at 568.

         In the instant case, Appellant makes a similar challenge. He contends that, if his Florida convictions

were invalidated, he would receive credit for time served against his Maryland convictions and be released
at an earlier date. If this contention is true, then Appellant is "in custody" under § 2254. In such a situation,
however, "the petitioner is deemed to be challenging the current sentence ... rather than directly challenging

the expired conviction." Van Zant, 104 F.3d at 327 (11th Cir.1997); see also Maleng, 490 U.S. at 493-94,

109 S.Ct. at 1926-27. Therefore, Appellant is properly understood to be challenging his Maryland sentence,

not his expired Florida convictions.
         Whether Maryland credits Appellant for these Florida convictions seems purely a question of

Maryland law. See Md. Ann.Code art. 27, § 638C (1957); see also S.B. 1, Reg. Sess., Ch. 10, § 2 (Md.2001)

(modifying art. 27, § 638C and recodifying at Md.Crim. Proc. § 6-218); Chavis v. Smith, 834 F.Supp. 153,

158-60 (D.Md.1993). The legality of Appellant's Florida convictions might need to be decided as a factual

predicate for analyzing the application of Maryland law. But it also possible that Maryland law gives no
effect to the Florida convictions, and that the expiration of Appellant's Maryland sentence cannot be said to

have been delayed by the Florida convictions.

         We decline to resolve what Maryland law requires (and consequently the question of federal
jurisdiction over Appellant's claims), because Appellant's petition contains a deficiency that must first be

corrected. Appellant has sued the wrong respondent: Appellant is challenging the Maryland sentence, and

therefore the proper respondent is the state of Maryland.
        We faced a similar situation in Means v. Alabama, 209 F.3d 1241 (11th Cir.2000). There, a federal

prisoner sued Alabama officials to challenge an expired Alabama conviction insofar as it enhanced his federal

conviction. See Means, 209 F.3d at 1242. We held that the United States Attorney, not the state of Alabama,

was the proper respondent, and we remanded the case to the district court to correct this deficiency. See id.;

see also Birdsell v. Alabama, 834 F.2d 920, 922 (11th Cir.1987) (noting that where current federal sentence

has been improperly enhanced by prior state conviction, collateral attack must brought under 28 U.S.C. §

2255 as a challenge to federal sentence); Aziz v. Leferve, 830 F.2d 184, 186-87 (11th Cir.1987) (indicating

that Florida official was not the proper respondent where petitioner was challenging Florida conviction
insofar as it enhanced New York sentence). Similarly, in this case, Appellant challenges the expiration date

of his Maryland sentences. The validity of Appellant's Florida convictions is only an issue to the extent that

Maryland law (and Appellant's Maryland sentences) may turn on them. As such, the proper respondent is

the state of Maryland, not the state of Florida.5
                                              III. CONCLUSION
        On remand, the district court shall dismiss from this suit all officials of the state of Florida, and shall

grant Appellant leave to amend his petition to sue the appropriate officials from the state of Maryland. If
Appellant amends his petition accordingly, the district court, pursuant to 28 U.S.C. § 1404(a), may transfer

this action to the United States District Court for the District of Maryland.6
        VACATED and REMANDED.




    5
     Appellant contends that Appellees never argued that the state of Maryland was a necessary party,
and therefore Appellees have waived this argument. Appellant's contention misses the mark. Appellees,
as Florida officials, cannot forfeit Maryland's interest in incarcerating Appellant for violating Maryland's
criminal statutes. See Aziz v. Leferve, 830 F.2d 184, 186-87 (noting that Florida Attorney General could
not purport to represent interests of New York in defending New York conviction enhanced by Florida
conviction). Additionally, it makes no difference that Appellant is being held in a Florida prison pursuant
to the Interstate Corrections Compact. Under the Compact, Appellant remains subject to the jurisdiction
of Maryland. See Fla. Stat. § 941.56, art. IV(c) (2000).
    6
     To be clear, in this opinion, we do not pass judgment on the merits of Appellant's claims. In
particular, we express no opinion as to whether Appellant's claims are meritorious in light of the Supreme
Court's recent decisions in Lackawanna County District Attorney v. Coss, --- U.S. ----, 121 S.Ct. 1567,
149 L.Ed.2d 608 (2001) and Daniels v. United States, --- U.S. ----, 121 S.Ct. 1578, 149 L.Ed.2d 590
(2001).